DETAILED ACTION
This action is a response to an application filed on 3/9/22 in which claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL, “Discussion on 2-step RACH procedure” by Spreadtrum Communications, herein SC and Siomina (Pub. No.: 2018/0091993), herein Siomina.

	As to claim 1, SC teaches a method of receiving a downlink signal based on a random-access procedure by a terminal, the method comprising: 
	transmitting, through a message A, only a physical random-access channel (PRACH) preamble to a base station (SC page 5 section 4 first paragraph, the UE transmits MsgA including preamble in PRACH); 
	receiving a random access response (RAR) through a message B from the base station, in response to the message A (SC page 5 section 4 second paragraph the gNB can send a MsgB);
	 
	wherein the PRACH preamble is mapped to a physical uplink shared channel (PUSCH) occasion for the message A (SC page 4 section 4 second paragraph preamble and payload of PUSCH in MsgA), and 
	wherein a window for detecting the message B starts at least one symbol after a last symbol of the PUSCH occasion corresponding to the PRACH preamble transmission (SC page 5 section 3, proposal 8 the RACH response window should start in the first symbol of the earliest CORESET configured for UE to received PDCCH of MsgA response after an offset after the end of MsgA)

	SC does not teach
  
	receiving, from the base station, information regarding at least one discontinuous reception (DRX) timer for configuration of DRX operation; and
	 receiving, from the base station, a downlink signal during an on duration based on the at least one DRX timer, 
	However, Siomina does teach
	receiving, from the base station, information regarding at least one discontinuous reception (DRX) timer for configuration of DRX operation (Siomina  [0026] When DRX is configured, the UE may be further configured with an “on-duration” timer); and

	 receiving, from the base station, a downlink signal during an on duration based on the at least one DRX timer (Siomina [0026] “on-duration” timer during which time the UE monitors the PDCCHs for possible allocations)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of SC and Siomina, because Siomina teaches us [0018] the DRX cycle can be set depending on the data delay tolerance and power saving requirements, thus providing a flexible solution for achieving significant UE battery savings.


	As to claim 6, SC teaches a device for receiving a downlink signal based on a random-access procedure, the device comprising: 
	at least one processor (SC page 5 section 3.2 first paragraph UE (processor); and 
	at least one memory operably connected to the at least one processor, and storing instructions that, based on being executed by the at least one processor, perform operations comprising (SC page 5 section 3.2 first paragraph UE (processor):
	 transmitting, through a message A, only a physical random-access channel (PRACH) preamble (SC page 5 section 4 first paragraph, the UE transmits MsgA including preamble in PRACH);
	 receiving a random-access response (RAR) through a message B, in response to the message A (SC page 5 section 4 second paragraph the gNB can send a MsgB); 
	 
	wherein the PRACH preamble is mapped to a physical uplink shared channel (PUSCH) occasion for the message A (SC page 4 section 4 second paragraph preamble and payload of PUSCH in MsgA), and 
	wherein a window for detecting the message B starts at least one symbol after a last symbol of the PUSCH occasion corresponding to the PRACH preamble transmission (SC page 5 section 3, proposal 8 the RACH response window should start in the first symbol of the earliest CORESET configured for UE to received PDCCH of MsgA response after an offset after the end of MsgA)
  
	SC does not teach
	receiving information regarding at least one discontinuous reception (DRX) timer for configuration of DRX operation; and
	 receiving a downlink signal during an on duration based on the at least one DRX timer, 
	
	However Siomina does teach

	receiving information regarding at least one discontinuous reception (DRX) timer for configuration of DRX operation (Siomina [0026] When DRX is configured, the UE may be further configured with an “on-duration” timer); and

	 receiving a downlink signal during an on duration based on the at least one DRX timer, (Siomina [0026] “on-duration” timer during which time the UE monitors the PDCCHs for possible allocations)
	 It would have been obvious before the effective filing date of the claimed invention to combine the teachings of SC and Siomina for the same reasons stated in claim 1.

	As to claim 11, SC teaches a terminal for receiving a downlink signal based on a random-access procedure, the terminal comprising: 
	at least one transceiver (SC page 5 section 3.2 first paragraph UE (processor); 
	at least one processor (SC page 5 section 3.2 first paragraph UE (processor); and 
	at least one memory operably connected to the at least one processor, and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
	transmitting, through a message A, only a physical random-access channel (PRACH) preamble to a base station (SC page 5 section 4 first paragraph, the UE transmits MsgA including preamble in PRACH); 
	receiving a random-access response (RAR) through a message B from the base station, in response to the message A (SC page 5 section 4 second paragraph the gNB can send a MsgB);  
	wherein the PRACH preamble is a PRACH preamble mapped to a physical uplink shared channel (PUSCH) occasion for the message A (SC page 4 section 4 second paragraph preamble and payload of PUSCH in MsgA), and 
	wherein a window for detecting the message B starts at least one symbol after a last symbol of the PUSCH occasion corresponding to the PRACH preamble transmission (SC page 5 section 3, proposal 8 the RACH response window should start in the first symbol of the earliest CORESET configured for UE to received PDCCH of MsgA response after an offset after the end of MsgA)

 	SC does not teach
	receiving, from the base station, information regarding at least one discontinuous reception (DRX) timer for configuration of DRX operation; and
	 receiving, from the base station, a downlink signal during an on duration based on the at least one DRX timer, 

	However, Siomina does teach

	receiving, from the base station, information regarding at least one discontinuous reception (DRX) timer for configuration of DRX operation (Siomina [0026] When DRX is configured, the UE may be further configured with an “on-duration” timer); and

	 receiving, from the base station, a downlink signal during an on duration based on the at least one DRX timer (Siomina [0026] “on-duration” timer during which time the UE monitors the PDCCHs for possible allocations)

	 It would have been obvious before the effective filing date of the claimed invention to combine the teachings of SC and Siomina for the same reasons stated in claim 1.

	As to claim 2, the combination of SC and Siomina teach the method of claim 1, wherein the RAR is a fallback RAR, and the fallback RAR includes uplink (UL) grant information (SC page 5 section 4 Fallback case 2, gNB can indicate UE fallback and the UE can retransmit using the UL grant in response message)

	Claims 7 and 12 are rejected for the same reasons stated in claim 2.
  
	As to claim 4, the combination of SC and Siomina teach the method of claim 1, wherein the window starts at a first symbol of a resource related to monitoring of the message B (SC page 5 section 3, proposal 8 the RACH response window should start in the first symbol of the earliest CORESET configured for UE to received PDCCH of MsgA response after an offset after the end of MsgA)
	Claims 9 and 14 are rejected for the same reasons stated in claim 4.

	As to claim 5, the combination of SC and Siomina teach the method of claim 1, 71Attorney Docket No.: 50410-0033001 Client Ref.: OPA0210069US; 20ASL849PCO1US01 wherein the PUSCH occasion is a valid PUSCH occasion related to a PRACH occasion for the PRACH preamble (SC page 5 section 4 UE transmits MsgA including preamble in PRACH and payload in PUSCH (related in MsgA)

	Claims 10 and 15 are rejected for the same reasons stated in claim 5.


Claim(s) 3, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SC, Siomina and Jeon et al. (Pub. No.: 2020/0314917), herein Jeon

	As to claim 3, the combination of SC and Siomina teach the method of claim 2, wherein a PUSCH scheduled by the UL grant information included in the fallback RAR is transmitted (SC page 5 section 4 the gNB indicates fallback and the UE retransmits the payload (in PUSCH) using the UL grant in the response message)

	SC nor Siomina teach
	wherein a PDSCH is received for a contention resolution.  

	However Jeon does teach
	wherein a PDSCH is received for a contention resolution (Jeon [0368] physical downlink channels (PDSCH) for contention resolution)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of SC and Siomina, with Jeon, because Jeon teaches us [0317] Contention resolution (e.g., comprising the wireless device 110 receiving contention resolution 1250) may be used to increase the likelihood that a wireless device does not incorrectly use an identity of another wireless device.
	Claims 8 and 13 are rejected for the same reasons stated in claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467